MEMORANDUM DECISION
                                                                       Mar 24 2015, 9:00 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      Kenneth W. Gibbs                                         Gregory F. Zoeller
      Michigan City, Indiana                                   Attorney General of Indiana

                                                               Frances Barrow
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Kenneth W. Gibbs,                                        March 24, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               22A01-1407-MI-320
              v.                                               Appeal from the Floyd Superior
                                                               Court
                                                               Honorable Vicki L. Carmichael,
      State of Indiana, et al.,                                Special Judge
      Appellee-Plaintiff                                       Cause No. 22D01-1302-MI-001




      Friedlander, Judge.

[1]   Kenneth W. Gibbs appeals the denial of his petition for writ of habeas corpus,

      thereby challenging (1) the denial of his petition for writ of habeas corpus, (2)

      the revocation of his parole, (3) the calculation of credit time, (4) the failure to



      Court of Appeals of Indiana | Memorandum Decision 22A01-1407-MI-320 | March 24, 2015    Page 1 of 11
      rule on his motion for name change, (5) the failure to rule on his Petition for

      Nihil Dicit Judgment, and (6) the failure to rule on his Bill of Equity.

[2]   We affirm.


[3]   On March 12, 1984, Gibbs was sentenced to fifty years imprisonment following

      his conviction of attempted murder in Floyd County, Indiana. He was released

      to parole on July 2, 2006 and began serving parole in Kentucky. On June 18,

      2007, a parole violation warrant was issued. The warrant was served upon

      Gibbs on June 27, 2007 and he waived extradition on July 11 of that year. On

      July 12, 2007, a parole revocation hearing was held in Kentucky, which was

      followed on September 7, 2007 by a parole revocation hearing in Indiana.

      Following the Indiana hearing, Gibbs’s parole was revoked. At the time of the

      parole revocation hearing in Kentucky, Gibbs had 9632 days remaining on his

      sentence.

[4]   On February 27, 2013, Gibbs filed a Petition for Writ of Habeas Corpus in

      Floyd Superior Court. At the time, Gibbs was incarcerated at the Miami

      Correctional Facility in Miami County, Indiana. On March 18, 2013, Gibbs

      filed an Affidavit of Fact Submitting Legal Notice Name Declaration,

      Correction Proclamation and Publication (Name Declaration Notice), which

      we will discuss in more detail below. On July 18, 2013, Gibbs filed a Petition

      for Nihil Dicit Judgment, and on August 26, 2013 Gibbs filed a Bill of Equity.


[5]   On June 25, 2014 the trial court entered an order on the various pleadings filed

      by Gibbs. The court denied his writ of habeas corpus and affirmed the

      Court of Appeals of Indiana | Memorandum Decision 22A01-1407-MI-320 | March 24, 2015   Page 2 of 11
      revocation of his parole and the calculation of credit time. The court did not

      address Gibbs’s Name Declaration Notice, nor did it rule on his Petition for

      Nihil Dicit Judgment or Bill of Equity.

                                                        1.

[6]   Gibbs challenges the denial of his petition for writ of habeas corpus. Pursuant

      to Ind. Code Ann. § 34-25.5-2-2(a)(1) (West, Westlaw current with legislation

      of the 2015 First Regular Session of the 119th General Assembly effective

      through February 23, 2015), a writ of habeas corpus may be granted by “the

      circuit or superior courts of the county in which the person applying for the writ

      may be restrained of his or her liberty, or by the judges of those courts[.]” Although

      Gibbs was convicted in Floyd Superior Court, he was incarcerated in Miami County

      at the Miami County Correctional Facility at the time he filed his petition.

      Therefore, Floyd Superior Court, indeed any Floyd County court, lacked

      jurisdiction to grant Gibbs’s petition for writ of habeas corpus. Therefore the trial

      court did not err in denying the petition.

                                                        2.

[7]   Gibbs challenges the revocation of his parole, arguing that the revocation court

      did not conduct a preliminary hearing in a timely manner. Gibbs previously

      raised precisely the same issue before in this court. In a memorandum decision,

      this court rejected Gibbs’s argument as follows:

              The issue of whether Gibbs–El’s parole hearing was held in a timely
              manner as required by Indiana Code section 11–13–3–10 was

      Court of Appeals of Indiana | Memorandum Decision 22A01-1407-MI-320 | March 24, 2015   Page 3 of 11
               expressly determined by the Miami Circuit Court in its October 5,
               2010 order. That court properly determined that his parole hearing,
               held on September 7, 2007, was held within sixty days of July 11,
               2007, the date that Gibbs–El waived extradition. And there is nothing
               in the record before us that would lead us to conclude that Gibbs–El
               did not have a “full and fair opportunity to litigate the issue” in the
               prior Miami Circuit Court proceedings.
               For these reasons, Gibbs–El is collaterally estopped from raising his
               claim that his parole should not have been revoked because of the
               alleged untimeliness of his parole revocation hearing. And his case was
               properly dismissed because his requests for monetary and injunctive
               relief arise solely from that claim. Finally, Gibbs–El’s continued
               attempts to relitigate this issue are frivolous; therefore, the trial court
               did not err when it dismissed his case pursuant to Indiana Code
               chapter 34–58–1.
      Gibbs-El v. Hegewald, No. 49A02–1107–CT–747, slip op at 2 (Ind. Ct. App.

      February 23, 2012), trans. denied. To the list of reasons that this argument is

      without merit (i.e., collateral estoppel, frivolousness), we add res judicata.

      “The doctrine of res judicata prevents the repetitious litigation of that which is

      essentially the same dispute.” Ben–Yisrayl v. State, 738 N.E.2d 253, 258 (Ind.

      2000), cert. denied, 534 U.S. 1164. If an issue was raised on direct appeal, but

      decided adversely, it is res judicata. Williams v. State, 808 N.E.2d 652 (Ind.

      2004).

[8]   Gibbs’s repetitious challenge to the revocation of his parole is therefore barred

      by the doctrine of res judicata. See Maxey v. State, 596 N.E.2d 908, 911 (Ind. Ct.

      App. 1992) (“[i]t is imperative to an orderly judicial system that, at some point,

      controversies end”).

                                                        3.


      Court of Appeals of Indiana | Memorandum Decision 22A01-1407-MI-320 | March 24, 2015   Page 4 of 11
[9]    Gibbs contends the trial court erred in rejecting his claim that his credit time

       was calculated incorrectly. In Indiana, a prisoner is placed into a “class” for the

       purpose of earning credit time. It is undisputed that Gibbs was classified in

       Class I. Inmates in Class I earn one day of credit time for every day

       imprisoned. Ind. Code Ann. § 35–50–6–3 (West, Westlaw current with

       legislation of the 2015 First Regular Session of the 119th General Assembly

       effective through February 23, 2015).

[10]   Gibbs’s original executed sentence was 50 years, or 18,262 days. He was

       released with good-time credit after 25 years and placed on parole. Gibbs

       seems to argue that after having earned credit time during the twenty-five-year

       incarceration on his original sentence, he could not be ordered back to prison to

       serve all or part of the remainder of his original sentence after his parole was

       revoked. In effect, he contends that ordering him to serve the remainder of his

       original sentence would deprive him of his earned credit time. This court has

       rejected this construction of the meaning of I.C. § 35-50-6-1 (West, Westlaw

       current with legislation of the 2015 First Regular Session of the 119th General

       Assembly effective through February 23, 2015) in Harris v. State, 836 N.E.2d 267

       (Ind. Ct. App. 2005), trans. denied.

[11]   In Harris, the defendant, after earning good-time credit of approximately six and

       one-half years, was paroled after serving three and one-half years of his ten-year

       sentence based upon having earned good-time credit. He subsequently was found

       to have violated the conditions of parole, and parole was revoked and the remainder

       of the original sentence reinstated. Harris argued that in so doing, the trial court

       Court of Appeals of Indiana | Memorandum Decision 22A01-1407-MI-320 | March 24, 2015   Page 5 of 11
       deprived him of the credit time he had earned prior to his release on parole. We

       rejected this argument, explaining:

               [Harris’s] early release does not mean that Harris had completed his
               sentence and was entitled to discharge. Rather, the credit time statutes
               are only applied to determine when felons are eligible for parole.
               While on parole, the parolee remains in legal custody because,
               although parole is an amelioration of punishment it is, in effect, still
               imprisonment.
       Id. at 282 (internal citations to authority omitted). We further note that I.C. §

       35-50-6-1(c) provides, “[a] person whose parole is revoked shall be imprisoned

       for all or part of the remainder of the person’s fixed term.”

[12]   Gibbs was originally sentenced to 18,262 days imprisonment. Records reveal

       that he had 9632 days remaining on this sentence at the time of his parole

       revocation hearing in Kentucky. Therefore, the trial court did not err in

       concluding that he must serve the remaining 9632 days minus days served on

       parole and minus credit time earned since the revocation.

                                                         4.

[13]   Gibbs filed a Name Declaration Notice. The nature of this document may best

       be gleaned from its final paragraph, which states:

               WHEREFORE, the court submit petitioner’s attached Exhibits A
               through H, for the record, on the record, and let the record show,
               Petitioner as Ex Rel Washitaw Kenneth Willis Gibbs-El, is a Moorish
               national aboriginal, indigenous natural person, and not a nom-de-
               guerre, strawman [sic] or any other artificial corporate construct as
               written in ALL CAPITAL LETTERS, by the unclean hands of others,
               or for any other relief deemed just.


       Court of Appeals of Indiana | Memorandum Decision 22A01-1407-MI-320 | March 24, 2015   Page 6 of 11
       Id. at 85. The referenced exhibits include (1) an “affidavit of fact” in which

       Gibbs attests that he is an “Aboriginal/Indigenous, free sovereign Moor-natural

       person of the land”, id. at 86; (2) a letter from Gibbs to the US Department of

       Homeland Security asking to be registered as a Washitaw and Moorish

       Sovereign; (3) a response from the US Department of Homeland Security

       explaining that such was beyond its purview; (4) a document entitled “Legal

       Notice! Name Declaration, Correction Proclamation and Publication” under

       the letterhead of Moorish Devine and National Movement of the World, id. at

       90; (5) a document entitled “Judicial Notice and Proclamation” declaring

       Gibbs to be “a Noble of the Al Moroccan Empire (North America) In Propia

       Persona”, id. at 91; (6) a Kentucky UCC Financing Statement identifying

       “Kenneth Willis Jr.” as the “collateral record owner” and “Kenneth Willis

       Gibbs Jr.” as the debtor, with the collateral identified as “all certificates of birth

       document … as herein liened and claimed at a sum certain $100,000,000.00”,

       id. at 100; (7) a hold-harmless and indemnity agreement between “Kenneth

       Willis Gibbs” and “Kenneth Willis Gibbs-El”; and (8) a “Notice of Public

       Records Correction” under the letterhead of the Moorish Devine and National

       Movement of the World, purporting to provide public notice that “the former

       name, Kenneth Willis Gibbs, is to be corrected on all records replace with the

       name, Kenneth Willis Gibbs-El.

[14]   Gibbs complains that the trial court failed to rule on his Name Declaration

       Notice. Indeed, the trial court failed to mention it at all. We have scrutinized

       this document and cannot find any indication that it is a request for trial court


       Court of Appeals of Indiana | Memorandum Decision 22A01-1407-MI-320 | March 24, 2015   Page 7 of 11
       action. It appears to be merely what it purports to be: a declaration of Gibbs’s

       change of names. As such, it neither solicited nor required trial court action,

       and the trial court did not err in failing to act.

                                                         5.

[15]   Gibbs contends the trial court erred in failing to grant his Petition for Nihil

       Dicit1 Judgment, an arcane phrase describing a ruling whose modern equivalent

       is a default judgment. In the petition, Gibbs noted that he had filed a petition

       for writ of habeas corpus seeking his release and noting that he had received no

       response from the prosecutor, Keith Henderson. In his Petition for Nihil Dicit

       Judgment, he claimed, “[i]t’s clear from the filings Mr. Gibbs represented to

       this court, seeking his immediate release from unlawful restraint, under his writ

       of habeas corpus ad subjiciendum, the [Floyd County] prosecutor Keith

       Henderson having filed no objection or response and acknowledging Mr.

       Gibbs’s right to the relief requested.” Transcript at 110. He requested the

       following relief:

               [T]he Court enter an order granting Plaintiff’s Writ of Habeas Corpus
               Ad Subjiciendum and Judgment entered against Defendant Keith
               Henderson, Floyd County prosecutor, in proceeding in which he is in
               Court that has not filed an answer; all error or pleading being waived,
               court examines Petition for Writ of Habeas Corpus Ad Subjiciendum




       1
        “Nihil dicit” is a Latin phrase meaning “he says nothing.” Merriam Webster’s Online
       Dictionary, available at http://www.merriam-webster.com/dictionary/nihil%20dicit (last visited on
       March 13, 2015).



       Court of Appeals of Indiana | Memorandum Decision 22A01-1407-MI-320 | March 24, 2015   Page 8 of 11
               seeking release of individual detained without process – State and
               determine it stated a cause of action within Court’s jurisdiction to
               grant the requested relief.
[16]   Id. at 111. At the hearing, the prosecutor correctly pointed out that the Floyd

       County Prosecutor’s Office was not a proper party in matters concerning

       Gibbs’s parole and the appropriate calculation of Gibbs’s credit time. The

       prosecutor also pointed out that Gibbs failed to provide enough copies of some

       of the documents he filed and he did not follow local rules. As a result of these

       shortcomings, the Floyd County Prosecutor’s Office was not served with

       several of the matters filed by Gibbs. Under these circumstances, i.e., that the

       Floyd County Prosecutor’s Office was not a proper party in the matters Gibbs

       was pursuing and in any event the Floyd County Prosecutor’s Office was not

       even served with several of the pleadings filed by Gibbs, Gibbs failed to

       demonstrate that he was entitled to default judgment.

                                                         6.

[17]   Gibbs contends that the trial court failed to rule on his Bill of Equity. The

       pleading to which he refers is a seven-page, handwritten document designated

       by the author as a “Complaint” and entitled “Bill of Equity”. Transcript at 113-

       119. The body of the document is divided into seventeen numbered paragraphs

       and a prayer for relief. It weaves together concepts and terminology related to

       the law of personal property, trust law, bailments, secured transactions, agency,

       and habeas corpus in such a way as to be nearly unintelligible. It culminates in

       Paragraph 17, which purports to summarize the nature of Gibbs’s claim, as

       follows:

       Court of Appeals of Indiana | Memorandum Decision 22A01-1407-MI-320 | March 24, 2015   Page 9 of 11
        On July 11, 2013, since no one can be trustee of both the Cestui Que
        Vie Trust Trust ([indecipherable]) Trust and the constructive trust case
        # 22D01-1302-MI-000001). At the same time, the plaintiffs they did a
        “Bait and Switch”[.] [P]laintiffs use the Cestui Que Vie Trust to create
        a temporary constructive trust --- the case. The matter/case is a trust
        apart from, but attached to the Cestui Que Vie Trust. The bonds are
        added to the constructive trust, at clerk’s office in Floyd County. The
        result under the Cestui Que Vie Trust/constructive trust wherever the
        circumstances of this transaction were such that Mr. Gibbs-El who
        takes the legal estate in property (personal property his body) cannot
        also enjoy the beneficial interest (liberty without liability) without
        necessarily violating the constructive trust by switching Mr. Gibbs-El’s
        role --- from beneficiary to trustee, because no party can be both. At
        the same time, i.e. within the same constructive trust case #22D01-
        1302-MI-000001), some established principle or equity cannot be both
        beneficiary & trustee over the same constructive trust case, so the
        Floyd County Superior No. 1 Vicki Carmichael, Judge, immediately
        raise a constructive trust and fasten it upon the conscience of Mr.
        Gibbs-El the legal title owner, so as “to convert Mr. Gibbs-El into a
        fiduciary trustee” (responsible for the liability and accounting for the
        trust) for the plaintiffs (parties) who in equity are entitled to the
        beneficial enjoyment.
Id. at 117-19. The relief he sought was set out in his prayer for relief as follows:

        PRAYER FOR RELIEF, the third-party intervention Mr. Gibbs-El
        request that his “Bill of Equity” is granted for the relief he seeks.
        Order a judgment to entitle him to claim his body and that he recover
        possession of the trust personal property (body/Mr. Gibbs-El held as
        property constructive trust case #22D01-1302-MI-000001) [.] So Mr.
        Gibbs-El now claimed his body (personal property) so he is collapsing
        the Cestui Que Vie Trust which the plaintiffs have charged, as there is
        now no “value” in it! The case is now dismissed and Mr. Gibbs-El is
        to be immediately discharged from incarceration under constructive
        case #22D01-1302-MI-000001.
Id. at 119.




Court of Appeals of Indiana | Memorandum Decision 22A01-1407-MI-320 | March 24, 2015   Page 10 of 11
[18]   As best we can tell, Gibbs’s Bill of Equity is the functional equivalent of a

       petition for writ of habeas corpus, whereby Gibbs sought release utilizing a

       novel amalgam of trust and property law, the gist of which frankly escapes us.

       The law recognizes no grounds for release of a prisoner premised upon

       principles of personal property law, trust law, bailments, and the like. Thus, on

       the stated grounds, the Bill of Equity is entirely devoid of merit. Viewed as a

       petition for writ of habeas corpus, it has no more merit than the petition

       denominated as such that Gibbs filed and which we have already determined

       was properly denied.

[19]   Judgment affirmed.


       Baker, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 22A01-1407-MI-320 | March 24, 2015   Page 11 of 11